         Case 1:18-cv-00766-MHH-GMB Document 18 Filed 07/27/21 Page 1 of 2                          FILED
                                                                                            2021 Jul-27 AM 09:15
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION
    THERON LAMAR CHRISTIAN,                     )
                                                )
          Petitioner,                           )
                                                )
    v.                                          )   Case No. 1:18-cv-766-MHH-GMB
                                                )
    WARDEN DEBORAH TONEY, et                    )
    al.,                                        )
                                                )
          Respondents.

                             MEMORANDUM OPINION
          On June 28, 2021, the Magistrate Judge entered a report in which he

recommended that the Court deny Theron Lamar Christian’s petition for a writ of

habeas corpus and dismiss all claims with prejudice. (Doc. 17). Although the

Magistrate Judge advised Mr. Christian of his right to file objections to the report

and recommendation within 14 days, the Court has not received objections.

          Having reviewed the materials in the Court’s electronic docket, including the

habeas petition, the state court materials, and the Magistrate Judge’s report, the

Court adopts the Magistrate Judge’s report and accepts his recommendation.1 By

separate order, the Court will deny Mr. Christian’s petition for a writ of habeas

corpus and dismiss all claims with prejudice.



1
  The Court notes that Mr. Christian was sentenced as a habitual offender. (Doc. 17-1, p. 3; see
also Doc. 7-4, p. 2).
     Case 1:18-cv-00766-MHH-GMB Document 18 Filed 07/27/21 Page 2 of 2




      A district court may issue a certificate of appealability “only if the applicant

has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further,”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). Mr.

Christian’s claims do not satisfy either standard. Therefore, this Court will not issue

a certificate of appealability. If he wishes to appeal, Mr. Christian must request a

certificate of appealability from the Eleventh Circuit Court of Appeals. 11th Cir.

Rule 22-1(b).

      DONE and ORDERED this July 27, 2021.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE
